Exhibit Consolidated Report to the Financial Community FourthQuarter (ReleasedFebruary 25, 2008) HIGHLIGHTS After-Tax EPS Variance Analysis 4th Qtr. 4Q 2006 Basic EPS - GAAP Basis $0.85 § Normalized non-GAAP* earnings, excluding Special Items - 2006 (0.01 ) special items, were $0.90 per share for the 4Q 2006 Normalized Earnings - Non-GAAP Basis* $0.84 fourth quarter of 2007, compared with $0.84 Distribution Deliveries 0.05 pershareforthe fourth quarter of2006. Met-Ed and Penelec Distribution Rate Decrease (0.05 ) GAAPearningsfor thefourth quarter of2007 Generation Revenues 0.26 were $0.88 per share compared with $0.85 per Fuel & Purchased Power (0.20 ) share in the prior year. Energy Delivery Expenses (0.05 ) Pensions and Other Post-retirement Benefits 0.06 § Normalized non-GAAP* earnings for 2007, Corporate-Owned Life Insurance (COLI) (0.06 ) excluding special items, were $4.23 per share, Depreciation (0.02 ) near the top of our earnings guidance of $4.15 General Taxes (0.01 ) to $4.25 per share. This also compares Financing Costs 0.05 favorably with 2006 normalized, non-GAAP Reduced Common Shares Outstanding 0.04 earnings of $3.88 per share. GAAP earnings Other (0.01 ) for 2007 were $4.27 per share, compared with 4Q 2007 Normalized Earnings - Non-GAAP Basis* $0.90 $3.84 per share in 2006. Special Items - 2007 (0.02 ) 4Q 2007 Basic EPS - GAAP Basis $0.88 4Q 2007 Results vs. 4Q 2006 § Electric distribution deliveries increased 3%, primarily due to colder weather.Heating-degree-days were 6% higher than in the same period last year, but 8% below normal.Commercial and residential deliveries increased 5% and 4%, respectively, while industrial deliveries increased slightly.The resulting higher distribution delivery revenues increased earnings by $0.05 per share, but were offset by a $0.05 per share reduction in earnings resulting from the Metropolitan Edison Company (Met-Ed) and Pennsylvania Electric Company (Penelec) distribution rate decrease effective in January 2007. § Total electric generation sales increased 4%. Wholesale sales increased 0.7 million megawatt-hours (MWh) or 13%, while retail generation sales increased 0.4 million MWh or 1%.Generation revenues, excluding power sourced from third-party auction suppliers for our Jersey Central Power & Light Company (JCP&L) and Pennsylvania Power Company (Penn Power) customers, increased earnings by $0.26 per share. This increase was attributable to higher wholesale and retail prices, as well as higher sales volume. § Higher purchased power expense, excluding JCP&L and Penn Power purchases from third-party auction suppliers, reduced earnings by $0.18 per share, primarily due to higher market prices compared to the same period last year.Higher fuel costs reduced earnings by $0.02 per share. § Increased Energy Delivery expenses reduced earnings by $0.05 per share, reflecting higher storm-related maintenance and increased system reliability spending. Consolidated Report to the Financial Community – 4th Quarter § Reduced pension and other post-retirement benefit costs increased earnings by $0.06 per share,mainly due to retiree health care design changes and the impact of the $300 million voluntary contribution to the pension plan made in January 2007. § Decreased investment income related to corporate-owned life insurance reduced earnings by $0.06 per share. § Incremental property additions increased depreciation expense by $0.02 per share. § Higher general taxes reduced earnings by $0.01 per share, primarily due to higher Pennsylvania gross receipts taxes. § Lower financing costs increased earnings by $0.05 per share.The decrease in financing costs is attributable to reduced short-term borrowings, interest capitalized on higher construction spending, and lower refinancing costs. § The reduction in shares outstanding, due to the accelerated repurchase of 14.4 million common shares in March 2007, enhanced earnings by $0.04 per share. § During thequarter, a $0.02 per share reduction in earnings was recognized from the impairment of securities held in trust for future nuclear decommissioning activities. 2008 EarningsGuidance § Normalized non-GAAP* earnings guidance for 2008, excluding special items, is $4.15 to $4.35 per share. Our estimate for the quarterly pattern of our 2008 earnings guidance is: 1st Quarter 19% 2nd Quarter 22% 3rd Quarter 35% 4th Quarter 24% * The 2007 and 2008 GAAP to non-GAAP reconciliation statements can be found on page 10 of this report and all GAAP to non-GAAP reconciliation statements are available on the Investor Information section of FirstEnergy Corp.'s Web site at www.firstenergycorp.com/ir. For additional information, please contact: Ronald E. Seeholzer Kurt E. Turosky Rey Y. Jimenez Vice President, Investor Relations Director, Investor Relations Principal, Investor Relations (330) 384-5783 (330) 384-5500 (330) 761-4239 Consolidated Report to the Financial Community – 4th Quarter 20072 FirstEnergy Corp. Consolidated Statements of Income (In millions, except for per share amounts) Three Months Ended Dec. 31, Twelve Months Ended Dec. 31, 2007 2006 Change 2007 2006 Change Revenues (1 ) Electric sales $ 2,882 $ 2,492 $ 390 $ 11,944 $ 10,671 $ 1,273 (2 ) FE Facilities - 48 (48 ) (3 ) Other 197 188 9 858 782 76 (4 ) Total Revenues 3,079 2,680 399 12,802 11,501 1,301 Expenses (5 ) Fuel 291 283 8 1,178 1,212 (34 ) (6 ) Purchased power 922 664 258 3,836 3,041 795 (7 ) Other operating expenses 831 735 96 3,086 2,924 162 (8 ) FE Facilities - 41 (41 ) (9 ) Provision for depreciation 161 151 10 638 596 42 (10 ) Amortization of regulatory assets 234 197 37 1,019 861 158 (11 ) Deferral of new regulatory assets (125 ) (121 ) (4 ) (524 ) (500 ) (24 ) (12 ) General taxes 165 167 (2 ) 754 720 34 (13 ) Total Expenses 2,479 2,076 403 9,987 8,895 1,092 (14 ) Operating Income 600 604 (4 ) 2,815 2,606 209 Other Income (Expense) (15 ) Investment income 27 29 (2 ) 120 149 (29 ) (16 ) Interest expense (182 ) (193 ) 11 (775 ) (721 ) (54 ) (17 ) Capitalized interest 11 5 6 32 26 6 (18 ) Subsidiaries' preferred stock dividends - (1 ) 1 - (7 ) 7 (19 ) Total Other Expense (144 ) (160 ) 16 (623 ) (553 ) (70 ) (20 ) Income From Continuing Operations Before Income Taxes 456 444 12 2,192 2,053 139 (21 ) Income taxes 188 170 18 883 795 88 (22 ) Income From Continuing Operations 268 274 (6 ) 1,309 1,258 51 (23 ) Discontinued operations - (4 ) 4 (24 ) Net Income $ 268 $ 274 $ (6 ) $ 1,309 $ 1,254 $ 55 Basic Earnings Per Common Share: (25 ) Income from continuing operations $ 0.88 $ 0.85 $ 0.03 $ 4.27 $ 3.85 $ 0.42 (26 ) Discontinued operations - (0.01 ) 0.01 (27 ) Basic Earnings Per Common Share $ 0.88 $ 0.85 $ 0.03 $ 4.27 $ 3.84 $ 0.43 (28 ) Weighted Average Number of Basic Shares Outstanding 304 318 (14 ) 306 324 (18 ) Diluted Earnings Per Common Share: (29 ) Income from continuing operations $ 0.87 $ 0.84 $ 0.03 $ 4.22 $ 3.82 $ 0.40 (30 ) Discontinued operations - (0.01 ) 0.01 (31 ) Diluted Earnings Per Common Share $ 0.87 $ 0.84 $ 0.03 $ 4.22 $ 3.81 $ 0.41 (32 ) Weighted Average Number of Diluted Shares Outstanding 308 321 (13 ) 310 327 (17 ) Consolidated Report to the Financial Community – 4th Quarter 20073 FirstEnergy Corp. Consolidated Income Segments (In millions) Twelve Months Ended December 31, 2007 Ohio Energy Competitive Transitional Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Other (d) Adjustments Consolidated Revenues (1 ) Electric sales $ 8,069 $ 1,316 $ 2,559 $ - $ - $ 11,944 (2 ) FE Facilities - (3 ) Other 657 152 37 39 (27 ) 858 (4 ) Internal revenues - 2,901 - - (2,901 ) - (5 ) Total Revenues 8,726 4,369 2,596 39 (2,928 ) 12,802 Expenses (6 ) Fuel 5 1,173 - - - 1,178 (7 ) Purchased power 3,733 764 2,240 - (2,901 ) 3,836 (8 ) Other operating expenses 1,700 1,160 305 15 (94 ) 3,086 (9 ) FE Facilities - (10 ) Provision for depreciation 404 204 - 4 26 638 (11 ) Amortization of regulatory assets 991 - 28 - - 1,019 (12 ) Deferral of new regulatory assets (371 ) - (153 ) - - (524 ) (13 ) General taxes 623 107 4 1 19 754 (14 ) Total Expenses 7,085 3,408 2,424 20 (2,950 ) 9,987 (15 ) Operating Income 1,641 961 172 19 22 2,815 Other Income (Expense) (16 ) Investment income 240 16 1 1 (138 ) 120 (17 ) Interest expense (456 ) (172 ) (1 ) (4 ) (142 ) (775 ) (18 ) Capitalized interest 11 20 - - 1 32 (19 ) Subsidiaries' preferred stock dividends - (20 ) Total Other Expense (205 ) (136 ) - (3 ) (279 ) (623 ) (21 ) Income From Continuing Operations Before Income Taxes 1,436 825 172 16 (257 ) 2,192 (22 ) Income taxes 574 330 69 4 (94 ) 883 (23 ) Income From Continuing Operations 862 495 103 12 (163 ) 1,309 (24 ) Discontinued operations - (25 ) Net Income $ 862 $ 495 $ 103 $ 12 $ (163 ) $ 1,309 (a ) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b ) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c ) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries. (d ) Primarily consists of telecommunications services. Consolidated Report to the Financial Community – 4th Quarter 20074 FirstEnergy Corp. Consolidated Income Segments (In millions) Twelve Months Ended December 31, 2006 Ohio Energy Competitive Transitional Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Other (d) Adjustments Consolidated Revenues (1 ) Electric sales $ 7,039 $ 1,266 $ 2,366 $ - $ - $ 10,671 (2 ) FE Facilities - - - 48 - 48 (3 ) Other 584 163 24 47 (36 ) 782 (4 ) Internal revenues 14 2,609 - - (2,623 ) - (5 ) Total Revenues 7,637 4,038 2,390 95 (2,659 ) 11,501 Expenses (6 ) Fuel 5 1,207 - - - 1,212 (7 ) Purchased power 3,010 605 2,050 - (2,624 ) 3,041 (8 ) Other operating expenses 1,585 1,138 247 24 (70 ) 2,924 (9 ) FE Facilities - - - 41 - 41 (10 ) Provision for depreciation 379 190 - 4 23 596 (11 ) Amortization of regulatory assets 841 - 20 - - 861 (12 ) Deferral of new regulatory assets (375 ) - (125 ) - - (500 ) (13 ) General taxes 599 90 10 (2 ) 23 720 (14 ) Total Expenses 6,044 3,230 2,202 67 (2,648 ) 8,895 (15 ) Operating Income 1,593 808 188 28 (11 ) 2,606 Other Income (Expense) (16 ) Investment income 328 35 - 1 (215 ) 149 (17 ) Interest expense (431 ) (200 ) (1 ) (6 ) (83 ) (721 ) (18 ) Capitalized interest 14 12 - - - 26 (19 ) Subsidiaries' preferred stock dividends (16 ) - - - 9 (7 ) (20 ) Total Other Expense (105 ) (153 ) (1 ) (5 ) (289 ) (553 ) (21 ) Income From Continuing Operations Before Income Taxes 1,488 655 187 23 (300 ) 2,053 (22 ) Income taxes 595 262 75 (21 ) (116 ) 795 (23 ) Income From Continuing Operations 893 393 112 44 (184 ) 1,258 (24 ) Discontinued operations - - - (4 ) - (4 ) (25 ) Net Income $ 893 $ 393 $ 112 $ 40 $ (184 ) $ 1,254 (a ) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b ) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c ) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries. (d ) Consists of telecommunications services and non-core businesses divested in 2006 (Facilities Services Group and MYR). Consolidated Report to the Financial Community – 4th Quarter 20075 FirstEnergy Corp. Consolidated Income Segments (In millions) Twelve Months Ended Dec. 31, 2007 vs. Twelve Months Ended Dec. 31, 2006 Ohio Energy Competitive Transitional Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Other (d) Adjustments Consolidated Revenues (1 ) Electric sales $ 1,030 $ 50 $ 193 $ - $ - $ 1,273 (2 ) FE Facilities - - - (48 ) - (48 ) (3 ) Other 73 (11 ) 13 (8 ) 9 76 (4 ) Internal revenues (14 ) 292 - - (278 ) - (5 ) Total Revenues 1,089 331 206 (56 ) (269 ) 1,301 Expenses (6 ) Fuel - (34 ) - - - (34 ) (7 ) Purchased power 723 159 190 - (277 ) 795 (8 ) Other operating expenses 115 22 58 (9 ) (24 ) 162 (9 ) FE Facilities - - - (41 ) - (41 ) (10 ) Provision for depreciation 25 14 - - 3 42 (11 ) Amortization of regulatory assets 150 - 8 - - 158 (12 ) Deferral of new regulatory assets 4 - (28 ) - - (24 ) (13 ) General taxes 24 17 (6 ) 3 (4 ) 34 (14 ) Total Expenses 1,041 178 222 (47 ) (302 ) 1,092 (15 ) Operating Income 48 153 (16 ) (9 ) 33 209 Total Other Expense (16 ) Investment income (88 ) (19 ) 1 - 77 (29 ) (17 ) Interest expense (25 ) 28 - 2 (59 ) (54 ) (18 ) Capitalized interest (3 ) 8 - - 1 6 (19 ) Subsidiaries' preferred stock dividends 16 - - - (9 ) 7 (20 ) Total Other Expense (100 ) 17 1 2 10 (70 ) (21 ) Income From Continuing Operations Before Income Taxes (52 ) 170 (15 ) (7 ) 43 139 (22 ) Income taxes (21 ) 68 (6 ) 25 22 88 (23 ) Income From Continuing Operations (31 ) 102 (9 ) (32 ) 21 51 (24 ) Discontinued operations - - - 4 - 4 (25 ) Net Income $ (31 ) $ 102 $ (9 ) $ (28 ) $ 21 $ 55 (a ) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b ) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c ) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries. (d ) Consists of telecommunications services and non-core businesses divested in 2006 (Facilities Services Group and MYR). Consolidated Report to the Financial Community – 4th Quarter 2007 6 FirstEnergy Corp. Financial Statements (In millions) Condensed Consolidated Balance Sheets As of Dec. 31, 2007 As of Dec. 31, 2006 Assets Current Assets: Cash and cash equivalents $ 129 $ 90 Receivables 1,421 1,267 Other 680 726 Total Current Assets 2,230 2,083 Property, Plant and Equipment 15,383 14,667 Investments 3,598 3,534 Deferred Charges and Other Assets 10,857 10,912 Total Assets $ 32,068 $ 31,196 Liabilities and Capitalization Current Liabilities: Currently payable long-term debt $ 2,014 $ 1,867 Short-term borrowings 903 1,108 Accounts payable 777 726 Other 1,454 1,554 Total Current Liabilities 5,148 5,255 Capitalization: Common stockholders' equity (a) 8,977 9,035 Long-term debt and other long-term obligations 8,869 8,535 Total Capitalization 17,846 17,570 Noncurrent Liabilities 9,074 8,371 Total Liabilities and Capitalization $ 32,068 $ 31,196 (a) Reduction reflects $942 million common share repurchase in 2007. General Information Three Months Ended Dec. 31, Twelve Months Ended Dec. 31, 2007 2006 2007 2006 Debt and equity securities redemptions $ (502 ) $ (1,629 ) $ (2,067 ) $ (3,329 ) New long-term debt issues $ 427 $ 1,504 $ 1,527 $ 2,739 Short-term debt increase/(decrease) $ 330 $ (96 ) $ (205 ) $ 386 Capital expenditures $ 506 $ 325 $ 1,633 $ 1,315 Adjusted Capitalization (Including Off-Balance Sheet Items) - Rating Agency View As of December 31, 2007 % Total 2006 % Total Total common equity $ 8,977 40 % $ 9,035 42 % Long-term debt (a) 10,486 47 % 9,973 47 % Short-term debt 903 4 % 1,108 5 % Off-balance sheet debt equivalents: Sale-leaseback net debt equivalents (b) 1,990 9 % 1,231 6 % Total $ 22,356 100 % $ 21,347 100 % (a) Includes amounts due to be paid within one year and excludes JCP&L securitization debt of $397 million and $429 million in 2007 and 2006, respectively. (b) Associated with 1987 and 2007 sale and leaseback transactions. Consolidated Report to the Financial Community – 4th Quarter 20077 FirstEnergy Corp. Financial Statements (In millions) Condensed Consolidated Statements of Cash Flows Three Months Ended Dec. 31, Twelve Months Ended Dec. 31, 2007 2006 2007 2006 Cash flows from operating activities: Net income $ 268 $ 274 $ 1,309 $ 1,254 Adjustments to reconcile net income to net cash from operating activities: Depreciation, amortization, and deferral of regulatory assets 270 227 1,133 957 Deferred purchased power and other costs (81 ) (122 ) (346 ) (445 ) Deferred income taxes and investment tax credits* 149 123 (9 ) 159 Deferred rents and lease market valuation liability (58 ) (59 ) (99 ) (113 ) Electric service prepayment programs (23 ) (19 ) (75 ) (64 ) Cash collateral, net (18 ) 21 (68 ) (77 ) Pension trust contribution - - (300 ) - Change in working capital and other (22 ) 251 149 268 Cash flows provided from operating activities 485 696 1,694 1,939 Cash flows provided from (used for) financing activities 100 (360 ) (1,342 ) (804 ) Cash flows used for investing activities (486 ) (287 ) (313 ) (1,109 ) Net increase in cash and cash equivalents $ 99 $ 49 $ 39 $ 26 * The Bruce Mansfield sale and leaseback transaction reduced deferred income taxes by $187 millionin the twelve months ended December 31, 2007. Deferrals and Amortizations Three Months Ended Dec. 31, Twelve Months Ended Dec. 31, 2007 2006 Change 2007 2006 Change Ohio Regulatory Assets - Rate Plans/Transmission Deferred Balance - Beginning $ 1,788 $ 1,857 $ 1,844 $ 1,924 Deferral of shopping incentives - - $ - - 3 $ (3 ) Interest on shopping incentives 8 10 (2 ) 36 42 (6 ) Deferral of MISO costs and interest 11 4 7 56 15 41 Deferral of RCP distribution reliability costs 23 35 (12 ) 166 155 11 Deferral of RCP fuel costs 45 19 26 107 113 (6 ) Current period deferrals $ 87 $ 68 $ 19 $ 365 $ 328 $ 37 Amortization Ohio transition costs amortization $ (69 ) $ (59 ) $ (10 ) $ (291 ) $ (270 ) $ (21 ) Shopping incentives amortization (29 ) (28 ) (1 ) (123 ) (121 ) (2 ) MISO costs amortization (9 ) (5 ) (4 ) (29 ) (20 ) (9 ) Other (7 ) 4 (11 ) (23 ) (12 ) (11 ) Current period amortization $ (114 ) $ (88 ) $ (26 ) $ (466 ) $ (423 ) $ (43 ) Deferred Balance - Ending $ 1,812 $ 1,844 $ 1,812 $ 1,844 Pennsylvania Deferred PJM Costs Beginning Balance $ 227 $ 111 $ 157 $ - Deferrals 30 46 $ (16 ) 111 157 $ (46 ) Interest 1 - 1 4 - 4 Amortizations (4 ) - (4 ) (18 ) - (18 ) Ending Balance $ 254 $ 157 $ 254 $ 157 New Jersey Deferred Energy Costs Beginning Balance $ 330 $ 340 $ 369 $ 541 Deferral (recovery) of energy costs (94 ) 29 $ (123 ) (133 ) (172 ) $ 39 Ending Balance $ 236 $ 369 $ 236 $ 369 Consolidated Report to the Financial Community – 4th Quarter 2007 8 FirstEnergy Corp. Statistical
